DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
This is the initial Office action for application 17/605626 filed 10/22/2021.
Claims 17-33 are currently pending and have been fully considered.
Claims 1-16 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27-33 teach the limitation “wherein a mass ratio between the hydrogen peroxide and the coal.”
However, claims 27-33 also teach that “the coal which has been brought into contact with the chemical agent is brought into contact with a hydrogen peroxide solution”.  
It is unclear what the mass ratios are referencing and what is the coal which has been brought into contact with the chemical agent.  It is unclear if the “coal which has been brought into contact with the chemical agent” is the combination of the coal and the chemical agent or if the coal had been separated with the chemical agent and then added to a new hydrogen peroxide solution.
These limitations “the coal which has been brought into contact with the chemical agent” and “the coal” have been construed as the mixture of coal with the chemical agent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17-33 are rejected under 35 U.S.C. 103 as being unpatentable over FAVETTA et al. (USPGPUB 2022/0033728).
FAVETTA et al. teach a process for producing clean coal using chemical pretreatment and high shear reactor.
Regarding claims 17 and 19, FAVETTA et al. teach in paragraph 10 that the process comprises a method of processing raw coal using activation agents (e.g., Solvents and extractants) in a thin-film or high shear reactor.  
FAVETTA et al. teach in paragraph 14 a promising and effective treatment for the removal of inorganic and organic sulfur from various forms of coal.
The process comprises introducing a mixture of an oxidant and a weak acid or weak base to oxidize the sulfur containing compounds into sulfur oxides and then solubilize the oxides into a polar solvent.  
The oxidants include hydrogen peroxide and peracetic acid.
The weak acids include formic acid and acetic acid.  
The process is taught in paragraph 29 to comprise adding coal particles to an activation solution.
The activation solution is explicitly taught in reference claim 3 to include hydrogen peroxide, peracetic acid, formic acid, acetic acid and any combinations thereof.  
It would be obvious to one of ordinary skill in the art to mix any combination of hydrogen peroxide, peracetic acid, formic acid, and/or acetic acid to form the activation solution prior to adding the coal particles.
Furthermore, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)
FAVETTA et al. do not explicitly teach the ratios of hydrogen peroxide, peracetic acid, formic acid, acetic acid when they are use in a combination.
However, the activation solution is explicitly taught in reference claim 3 to include hydrogen peroxide, peracetic acid, formic acid, acetic acid and any combinations thereof.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 20 and 21, FAVETTA et al. do not explicitly teach the temperature when the activation solution and coal are contacted.
However, given that FAVETTA et al. do not explicitly teach the temperature, one of ordinary skill in the art would expect ambient temperature which is around 25°C.  
FAVETTA et al. do not explicitly teach the mass ratios of the activation solution with the coal.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 22-25, FAVETTA et al. teach in paragraphs 6 and 41 and Table 2 that the coals that may be treated include subbituminous coals.
Regarding claims 26-33, FAVETTA et al. do not explicitly teach bringing the mixture of coal and activation solution into contact with another hydrogen peroxide solution wherein the hydrogen peroxide solution is not less than 2.0%.  
It would be obvious to one of ordinary skill in the art to add the mixture of coal and activation solution to another hydrogen peroxide solution given that hydrogen peroxide may be one of the components of the activation solution.
One of ordinary skill in the art, wishing to adjust the amounts of compounds in the activation solution, would add hydrogen peroxide, to meet the desired amounts. 
FAVETTA et al. do not explicitly teach the temperature when the activation solution and coal are contacted and thus the temperature for when the activation solution and coal are contacted with a hydrogen peroxide solution.  
However, given that FAVETTA et al. do not explicitly teach the temperature, one of ordinary skill in the art would expect ambient temperature which is around 25°C.  
FAVETTA et al. do not explicitly teach the mass ratios of the hydrogen peroxide with the coal.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 18, FAVETTA et al. teach in paragraph 29 that a portion of deionized water may be added to the activation solution.  
The activation solution is explicitly taught in reference claim 3 to include peracetic acid.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
AIDA et al. (U.S. 4497636) teach a process for removing sulfur from coal.
AIDA et al. teach a slurry of pulverized carbonaceous material is contacted with electrophilic oxidant.  
AIDA et al. teach in lines 10-15 of column 4 the electrophilic oxidant includes hydrogen peroxide in organic acids, such as acetic acid.  Acetic acid is taught in lines 3-7 of column 4 to serve as a solvent.  
WILLARD (U.S. 4084938) and WILLARD (4377599) teach treating solid carbonaceous fuel with an aqueous medium comprising a novel catalyst.
The organic solvent extracted residue may be further extracted with an aqueous acidic solution.  
The acids comprise acetic acid or formic acid.  
WILLARD teaches that an oxidizing agent may be added along with the aqueous medium treatment.  
CHAVAN et al. (USPGPUB 2015/0252272) teach methods and compositions for desulfurization of compositions that comprise contacting a composition comprising sulfur with an oxidation agent and an oxidizing catalyst.
The oxidation agent is taught in paragraph 33 to comprise hydrogen peroxide, acetic acid, formic acid and combinations thereof.  
BURK JR et al. (U.S. 4105416) teach a process for reducing sulfur from coal that comprises using oxidants that include hydrogen peroxides along with acids such as formic acids and acetic acids.
RILEY (U.S. 4701183) teaches a process for removing sulfur from coal that comprises adding hydrogen peroxide as well as acetic acid and formic acid to a slurry of coal. 
SAIN et al. (USPGPUB 2007/0151901) teaches process for desulphurization liquid hydrocarbon fuels that comprises treatment with a mixture of a formic acid and aqueous hydrogen peroxide.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771     




/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771